PER CURIAM.
The claimant seeks workmen’s compensation for an aggravation of a previous injury. The hearing officer made detailed findings of fact and concluded that the claimant had not sustained her burden of proof.
The issue is purely factual and for the most part turns on claimant’s credibility. Our review of the record discloses that the findings of fact made by the hearing officer are accurate, and also convinces us that there is nothing so unique about the facts that setting them forth in an opinion would be of any material significance to bench and bar in connection with future litigation of this character.
*444Therefore, we deem it sufficient to note that we, as did the Workmen's Compensation Board and the trial judge, agree with the hearing officer’s conclusion that the claimant has failed to sustain her burden of proving that there was an aggravation.
Affirmed.